DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 9 of U.S. Patent No. 11/033,410. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 18 is/are to be found in patent claim(s) 9 (as the application claim(s) 18 fully encompass patent claim(s) 9).  The difference between the application claim(s) 18 and the patent claim(s) 9 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim(s) 9 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 18.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 18 is/are anticipated by claim(s) 9 of the patent, it is not patentably distinct from claim(s) 9 of the patent.
Claim within current Application
Claim within Patent 11,033,410
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18
9
19

20



Claim Notes
Within Applicant’s specifications paragraph [0032] Applicant provides a very specific definition of “quill”.  Specifically, “A quill […] is a portion of filament material that has been partially separated from the body of the filament so that the filament material forming the quill 22 is at an oblique angle relative to, and extends over, the body of the filament”.  It should be noted that quill (which is also called barb) as defined by Applicant is a much narrower definition that than which is commonly used within the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 10, 13, 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 3, lines 1-2: Applicant claims, “an orientation of the quills is substantially parallel to a longitudinal axis of the interwoven stent”; in light of the “quill” definition as discussed above, which requires that quill and the filament material (which is parallel to the longitudinal axis) to have an oblique angle therebetween, it is unclear, and therefore indefinite, what the bounds of “substantially parallel to” are.
Claim 10 recites the limitation "the quills in the […] third zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 13, lines 1-2: Applicant claims, “an orientation of the quills is substantially parallel to a longitudinal axis of the interwoven stent”; in light of the “quill” definition as discussed above, which requires that quill and the filament material (which is parallel to the longitudinal axis) to have an oblique angle therebetween, it is unclear, and therefore indefinite, what the bounds of “substantially parallel to” are.
Within claim 17, line 3: Applicant claims, “first and second ends of the stent”; it is unclear, and therefore indefinite, if this is the same as OR different from the “first and second stent end regions” (within claim 11, lines 2-3).
Within claim 18, line 1: Applicant claims, “a plurality of interwoven quill filaments and non-quill filaments”; it is unclear, and therefore indefinite, what “interwoven” is modifying (either quill filaments alone OR quill filaments and non-quill filaments).  Claim(s) 19-20, which depend from claim 18, inherit all the problems associated with claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 11, 13, 15-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Connell (US 2003/0176888A1).
With respect to claim 11:
O’Connell discloses an interwoven stent (filter 820 after converting into the open stent-like configuration), as can be seen in fig. 37 (paragraph [0116]), comprising at least a first plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826) defining a plurality of stent regions including at least a middle stent region (between first and second members 832, 834) between first and second stent end regions (above and below first and second members 832, 834) (paragraphs [0109-0111, 0113]), each quill filament (filter legs 822 with barbs 32 at both blunted ends 824, 826) having a plurality of quills (2 barbs, one at each end 824, 826, are formed from a punched out and deflected portion of the filter legs, as can be seen in figs. 3-4, which extends at an oblique angle extending from the free end to the end which attaches to the filter leg) oriented towards (free end pointing toward) at least one of the first and second stent end regions (above and below first and second members 832, 834), as can be seen in figs. 2-4, the stent (filter 820 after converting into the open stent-like configuration) further comprising a second plurality of non-quill filaments (individual members within woven filter web 836) devoid of any quills (no barbs are disclosed or depicted) (paragraph [0111]), each quill (barbs 32) being formed from a quill filament (filter legs 822 with barbs 32 at both blunted ends 824, 826) from which it extends (as can be seen in fig. 4 the barb 32 appears to be a punched and deflected portion of the end 18) (paragraph [0080]), wherein the first plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826) have a same orientation (aligned longitudinally) when incorporated into the stent (filter 820 after converting into the open stent-like configuration).
With respect to claim 13:
Wherein an orientation of the quills (barbs 32) is substantially parallel (at a slight angle between the attached end and the free end, which Examiner is considering to be substantially parallel) to a longitudinal axis (as can be seen in figs. 3-4, the barbs 32 will be aligned with the filter legs which in turn are aligned with the longitudinal axis of the filter after it expands to the open stent like configuration) of the stent (filter 820 after converting into the open stent-like configuration).
With respect to claim 15:
Wherein the first plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826) have at least a first zone with quills (at one of the ends 824, 826) and a second zone devoid of quills (in the middle of the filter legs 822 between first and second members 832, 834).
With respect to claim 16:
Wherein the first plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826) have a third zone with quills (at the other one of the ends 824, 826), wherein the first and third zones (at the ends 824, 826) with quills are disposed at the first and second stent end regions (above and below first and second members 832, 834) with the second zone (in the middle of the filter legs 822 between first and second members 832, 834) devoid of quills between the first and third zones (at the ends 824, 826).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-8, 10, 18, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Connell (US 2003/0176888A1) in view of Gobran (EP 1258229 A1).
With respect to claim 1:
O’Connell discloses the invention substantially as claimed.  Specifically, O’Connell discloses an interwoven stent (filter 820 after converting into the open stent-like configuration), as can be seen in fig. 37 (paragraph [0116]) comprising: 
a plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826) each having a plurality of quills (2 barbs, one at each end 824, 826, are formed from a punched out and deflected portion of the filter legs, as can be seen in figs. 3-4, which extends at an oblique angle extending from the free end to the end which attaches to the filter leg) (paragraphs [0109-0111, 0113]); and 
a plurality of non-quill filaments (individual members within woven filter web 836) each being devoid of any quills (no barbs are disclosed or depicted) (paragraph [0111]).
However, O’Connell does not disclose the plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826) to be interwoven with the plurality of non-quill filaments (individual members within woven filter web 836).
Gobran teaches an interwoven stent (tubular prosthesis 10), as can be seen in figs. 1-2, comprising: a plurality of interwoven filaments (individual braid yarns/ fibers 12 interwoven in an over under braid pattern), and a plurality of longitudinally oriented filaments (fibers 14) (paragraph [0036]).  The interwoven filaments (individual braid yarns/ fibers 12 interwoven in an over under braid pattern) and the longitudinally oriented filaments (fibers 14) are interwoven together to create the interwoven stent (tubular prosthesis 10) as a whole (paragraphs [0036-0037]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to interweave, as taught by Gobran, the plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826) and the plurality of non-quill filaments (individual members within woven filter web 836), as disclosed by O’Connell, as the inventions as disclosed by O’Connell and taught by Gobran include similar structural components - therefore the connections between the similar structural components should be interchangeable/ variants for each other.  (Specifically, both O’Connell and Gobran include an interwoven structure around the entire circumference (individual members within woven filter web 836/ individual braid yarns/ fibers 12 interwoven in an over under braid pattern) and circumferentially spaced longitudinally oriented structures (filter legs 822 with barbs 32 at both blunted ends 824, 826/ fibers 14) within a permanent vascular implant).
With respect to claim 3:
Wherein an orientation of the quills (barbs 32), as disclosed by O’Connell, is substantially parallel (at a slight angle between the attached end and the free end, which Examiner is considering to be substantially parallel) to a longitudinal axis (as can be seen in figs. 3-4, the barbs 32 will be aligned with the filter legs which in turn are aligned with the longitudinal axis of the filter after it expands to the open stent like configuration) of the stent (filter 820 after converting into the open stent-like configuration).
With respect to claim 4:
Wherein each quill (barbs 32), as disclosed by O’Connell, is integral with (as can be seen in fig. 4, the barbs appear to be a punched/ deflected portion of the filter legs) one of the plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826).
With respect to claim 7:
Wherein the plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826), as disclosed by O’Connell, have at least a first zone with quills (at one of the ends 824, 826) and a second zone devoid of quills (in the middle of the filter legs 822 between first and second members 832, 834).
With respect to claim 8:
Wherein the plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826) have a third zone with quills (at the other one of the ends 824, 826), wherein the first and third zones (at the ends 824, 826) with quills are disposed at the first and second ends of the stent (above and below first and second members 832, 834) with the second zone (in the middle of the filter legs 822 between first and second members 832, 834) devoid of quills between the first and third zones (at the ends 824, 826).
With respect to claim 10:
Wherein the quills (barbs 32) in the first and third zones (at the ends 824, 826) are oriented in different directions, as can be seen in figs. 2-4.
With respect to claim 18:
O’Connell discloses the invention substantially as claimed.  Specifically, O’Connell discloses discloses a stent (filter 820 after converting into the open stent-like configuration), as can be seen in fig. 37 (paragraph [0116]) comprising a plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826) and non-quill filaments (individual members within woven filter web 836) (paragraphs [0109-0111, 0113]), each quill filament (filter legs 822 with barbs 32 at both blunted ends 824, 826) having a first zone (at one of the ends 824, 826), a second zone (in the middle of the filter legs 822 between first and second members 832, 834), and a third zone (at the other end 824, 826), the second zone (in the middle of the filter legs 822 between first and second members 832, 834) between and connecting the first and third zones (at the ends 824, 826), wherein each quill filament (filter legs 822 with barbs 32 at both blunted ends 824, 826) defines a plurality of quills (2 barbs, one at each end 824, 826, are formed from a punched out and deflected portion of the filter legs, as can be seen in figs. 3-4, which extends at an oblique angle extending from the free end to the end which attaches to the filter leg) (paragraphs [0109-0111, 0113]) and each non-quill filament (individual members within woven filter web 836) is devoid of any quills (no barbs are disclosed or depicted) (paragraph [0111]), wherein at least one of the first, second and third zones is quill free (the second zone (in the middle of the filter legs 822 between first and second members 832, 834) is without quills), as can be seen in figs. 1 and 37.
However, O’Connell does not disclose the plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826) to be interwoven with the non-quill filaments (individual members within woven filter web 836).
Gobran teaches an interwoven stent (tubular prosthesis 10), as can be seen in figs. 1-2, comprising: a plurality of interwoven filaments (individual braid yarns/ fibers 12 interwoven in an over under braid pattern), and a plurality of longitudinally oriented filaments (fibers 14) (paragraph [0036]).  The interwoven filaments (individual braid yarns/ fibers 12 interwoven in an over under braid pattern) and the longitudinally oriented filaments (fibers 14) are interwoven together to create the interwoven stent (tubular prosthesis 10) as a whole (paragraphs [0036-0037]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to interweave, as taught by Gobran, the plurality of quill filaments (filter legs 822 with barbs 32 at both blunted ends 824, 826) and the plurality of non-quill filaments (individual members within woven filter web 836), as disclosed by O’Connell, as the inventions as disclosed by O’Connell and taught by Gobran include similar structural components - therefore the connections between the similar structural components should be interchangeable/ variants for each other.  (Specifically, both O’Connell and Gobran include an interwoven structure around the entire circumference (individual members within woven filter web 836/ individual braid yarns/ fibers 12 interwoven in an over under braid pattern) and circumferentially spaced longitudinally oriented structures (filter legs 822 with barbs 32 at both blunted ends 824, 826/ fibers 14) within a permanent vascular implant).
With respect to claim 20:
Wherein the second zone is devoid of any quills. (the second zone (in the middle of the filter legs 822 between first and second members 832, 834) is without quills), as can be seen in figs. 1 and 37.
Claim(s) 1, 4-5, 7, 11-12, 15, 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliot (US 2004/0167606 A1 as cited by Applicant) in view of Dixon (US 2009/0149946 A1 – as cited by Applicant).
With respect to claim(s) 1, 4:
Elliot discloses the invention substantially as claimed.  Specifically, Elliot discloses an interwoven stent (bulbous portion 41 of endoluminal device 30), as can be seen in fig. 3, comprising: 
a plurality of quill filaments (individual braided/ interwoven members with affixation members 42 thereon) each having a plurality of quill like members (affixation members 42) (as can be seen within fig. 3, the bulbous portion 41 comprises individual braided/ interwoven members extending between device neck 40 and stent 50; as can further be seen within fig. 3, affixation members 42 are only on some of these individual braided/ interwoven members) (paragraphs [0024, 0026]); and 
a plurality of non-quill filaments (as can be seen within fig. 3, some of these individual braided/ interwoven members appear to be devoid of affixation members 42) each being devoid of any quills (paragraph [0024]);
wherein the plurality of quill filaments (individual braided/ interwoven members with affixation members 42 thereon) are interwoven (braided) with the plurality of non-quill filaments (individual braided/ interwoven members without affixation members 42) (paragraph [0026]).
However, Elliot does not disclose the quill like members (affixation members 42) to be “quills” as defined above (“quill” to be a portion of filament material that has been partially separated from the body of the filament (individual braided/ interwoven members with affixation members 42 thereon) so that the filament material forming the quill is at an oblique angle relative to, and extends over, the body of the filament (individual braided/ interwoven members with affixation members 42 thereon).)
Dixon teaches a stent including quills (barbs) integral with a quill filament (strut) that has been partially separated from the body of the filament (strut) and formed an oblique angle (beta) therewith (paragraphs [0011, 0033-0034]).  This integral quill (barb) and quill filament (strut) construction is easier to manufacture and enhances structural stability (as opposed to other integral and non-integral structures) (paragraph [0014]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the quill like members (affixation members 42), as disclosed by Elliot, in the method (and with the integral structural design/ oblique angle), as taught by Dixon, as this integral quill (barb) and quill filament (strut) structure is easier to manufacture and enhances structural stability.
With respect to claim 5:
Wherein all of the quills (affixation members 42), as disclosed by Elliot and modified by Dixon, are oriented towards a single end (closer to the bottom of the page in fig. 3) of the stent (bulbous portion 41 of endoluminal device 30).
With respect to claim 7:
Wherein the plurality of quill filaments (individual braided/ interwoven members with affixation members 42 thereon), as disclosed by Elliot, have at least a first zone (within the distal portion 46) with quills (affixation members 42) and a second zone (below the maximum diameter portion 47 within fig. 3) devoid of quills.
With respect to claim 11:
Elliot discloses the invention substantially as claimed.  Specifically, Elliot discloses an interwoven (braided) stent (bulbous portion 41 of endoluminal device 30), as can be seen in fig. 3, comprising at least a first plurality of quill filaments (only individual braided/ interwoven members which spiral in the clockwise or counter clockwise direction with affixation members 42 thereon) defining a plurality of stent regions including at least a middle stent region (between the distal portion 46 and the bottom most fourth of the bulbous portion 41 within fig. 3) between first (within distal portion 46) and second stent end regions (the bottom most fourth of the bulbous portion 41 within fig. 3) (paragraphs [0024, 0026]), each quill filament (only individual braided/ interwoven members which spiral in the clockwise or counter clockwise direction with affixation members 42 thereon) having a plurality of quill like members (affixation members 42) oriented towards (curving toward) at least one of the first and second stent end regions (all are oriented toward the second stent end regions (the bottom most fourth of the bulbous portion 41 within fig. 3), as can be seen in fig. 3), the stent (bulbous portion 41 of endoluminal device 30) further comprising a second plurality of non-quill filaments (as can be seen within fig. 3, some of these individual braided/ interwoven members appear to be devoid of affixation members 42) devoid of any quills (paragraphs [0024, 0026]), wherein the first plurality of quill filaments (only individual braided/ interwoven members which spiral in the clockwise or counterclockwise direction with affixation members 42 thereon) have a same orientation (spiraling in a clockwise or counter clockwise direction) when incorporated into the stent (bulbous portion 41 of endoluminal device 30).  
However, Elliot does not disclose the quill like members (affixation members 42) to be “quills” as defined above (“quill” to be a portion of filament material that has been partially separated from the body of the filament (individual braided/ interwoven members with affixation members 42 thereon) so that the filament material forming the quill is at an oblique angle relative to, and extends over, the body of the filament (individual braided/ interwoven members with affixation members 42 thereon).)
Dixon teaches a stent including quills (barbs) integral with a quill filament (strut) that has been partially separated from the body of the filament (strut) and formed an oblique angle (beta) therewith (paragraphs [0011, 0033-0034]).  This integral quill (barb) and quill filament (strut) construction is easier to manufacture and enhances structural stability (as opposed to other integral and non-integral structures) (paragraph [0014]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the quill like members (affixation members 42), as disclosed by Elliot, in the method (and with the integral structural design/ oblique angle), as taught by Dixon, as this integral quill (barb) and quill filament (strut) structure is easier to manufacture and enhances structural stability.
With respect to claim 12:
Wherein at least the second stent end region (the bottom most fourth of the bulbous portion 41 within fig. 3), as disclosed by Elliot, is quill free.
With respect to claim 15:
Wherein the first plurality of quill filaments (only individual braided/ interwoven members which spiral in the clockwise or counter clockwise direction with affixation members 42 thereon), as disclosed by Elliot, have at least a first zone (within distal portion 46) with quills (affixation barbs 42) and a second zone (between the distal portion 46 and the bottom most fourth of the bulbous portion 41 within fig. 3) devoid of quills.
With respect to claim 18:
Elliot discloses the invention substantially as claimed.  Specifically, Elliot discloses a stent (bulbous portion 41 of endoluminal device 30), as can be seen in fig. 3, comprising a plurality of interwoven (braided) quill filaments (individual braided/ interwoven members with affixation members 42 thereon) and non-quill filaments (as can be seen within fig. 3, some of these individual braided/ interwoven members appear to be devoid of affixation members 42) (paragraphs [0024, 0026]), each quill filament (individual braided/ interwoven members with affixation members 42 thereon) having a first zone (within distal portion 46), a second zone (between the distal portion 46 and the bottom most fourth of the bulbous portion 41 within fig. 3), and a third zone (the bottom most fourth of the bulbous portion 41 within fig. 3), the second zone between and connecting the first and third zones, wherein each quill filament (individual braided/ interwoven members with affixation members 42 thereon) defines a plurality of quill like members (affixation members 42) and each non-quill filament (individual braided/ interwoven members without affixation members 42 thereon) is devoid of any quills, wherein at least one of the first, second and third zones is quill free (as can be seen in fig. 3 the second zone (between the distal portion 46 and the bottom most fourth of the bulbous portion 41 within fig. 3), and the third zone (the bottom most fourth of the bulbous portion 41 within fig. 3) are affixation member 42 free).
However, Elliot does not disclose the quill like members (affixation members 42) to be “quills” as defined above (“quill” to be a portion of filament material that has been partially separated from the body of the filament (individual braided/ interwoven members with affixation members 42 thereon) so that the filament material forming the quill is at an oblique angle relative to, and extends over, the body of the filament (individual braided/ interwoven members with affixation members 42 thereon).)
Dixon teaches a stent including quills (barbs) integral with a quill filament (strut) that has been partially separated from the body of the filament (strut) and formed an oblique angle (beta) therewith (paragraphs [0011, 0033-0034]).  This integral quill (barb) and quill filament (strut) construction is easier to manufacture and enhances structural stability (as opposed to other integral and non-integral structures) (paragraph [0014]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the quill like members (affixation members 42), as disclosed by Elliot, in the method (and with the integral structural design/ oblique angle), as taught by Dixon, as this integral quill (barb) and quill filament (strut) structure is easier to manufacture and enhances structural stability.
With respect to claim 19:
Wherein all of the quills (affixation members 42), as disclosed by Elliot and modified by Dixon, are oriented towards a single end (closer to the bottom of the page in fig. 3) of the stent (bulbous portion 41 of endoluminal device 30).
With respect to claim 20:
Wherein the second zone (between the distal portion 46 and the bottom most fourth of the bulbous portion 41 within fig. 3), as disclosed by Elliot, is devoid of any quills.
Allowable Subject Matter
Claim(s) 2, 6, 9, 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner can find no reference alone nor in combination (which would render obvious):
With respect to claim 2: 
An interwoven stent comprising: 
a plurality of longitudinally oriented quill filaments each having a plurality of quills; and 
a plurality of circumferentially disposed (relative to the longitudinal axis) non-quill filaments each being devoid of any quills;
wherein the plurality of quill filaments are interwoven with the plurality of non-quill filaments.
With respect to claim 6:
An interwoven stent comprising: 
a plurality of quill filaments each having a plurality of quills disposed along the entire length of each quill filament; and 
a plurality of non-quill filaments each being devoid of any quills;
wherein the plurality of quill filaments are interwoven with the plurality of non-quill filaments.
	With respect to claim 9:
An interwoven stent comprising: 
a plurality of quill filaments each having a plurality of quills, the plurality of quill filaments have at least a first zone with quills (at an end of the stent), a second zone devoid of quills, a third zone devoid of quills (at an end of the stent); and 
a plurality of non-quill filaments each being devoid of any quills;
wherein the plurality of quill filaments are interwoven with the plurality of non-quill filaments.
	With respect to claim 11:
An interwoven stent comprising at least a first plurality of quill filaments disposed longitudinally relative to a longitudinal axis of the stent, each quill filament having a plurality of quills oriented towards at least one of the first and second stent end regions, the stent further comprising a second plurality of non-quill filaments disposed circumferentially relative to the longitudinal axis devoid of any quills, wherein the first plurality of quill filaments have a same orientation when incorporated into the stent.
With respect to claim 17:
An interwoven stent comprising at least a first plurality of quill filaments defining a plurality of stent regions including at least a middle stent region (containing a first zone of the quill filaments with quills oriented towards at least one of the first and second stent end regions) between first and second stent end regions (containing a second and third zone of the quill filament, respectively, which are both devoid of quills), the stent further comprising a second plurality of non-quill filaments devoid of any quills, wherein the first plurality of quill filaments have a same orientation when incorporated into the stent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774